Exhibit 10.1

 

WORLD FUEL SERVICES CORPORATION

2020 OMNIBUS PLAN

 

SECTION I

GENERAL

 

1.1 Purpose. The World Fuel Services Corporation 2020 Omnibus Plan (as may be
amended from time to time, the “Plan”) has been established by World Fuel
Services Corporation (the “Company”), a Florida corporation, to: (a) attract and
retain persons eligible to participate in the Plan; (b) motivate Participants,
by means of appropriate incentives, to achieve long-range goals; (c) provide
incentive compensation opportunities that are competitive with those of other
similar companies; and (d) further align Participants’ interests with those of
the Company’s other shareholders through compensation that is based on the
Company’s common stock; and thereby promote the long-term financial interest of
the Company and the Subsidiaries, including the growth in value of the Company’s
equity and enhancement of long-term shareholder return.

 

1.2 Participation. Subject to the terms and conditions of the Plan, the
Compensation Committee (the “Committee”) of the Board of Directors (the “Board”)
of the Company shall determine and designate, from time to time, from among the
Eligible Persons, those persons who will be granted one or more Awards under the
Plan, and thereby become “Participants” in the Plan.

 

1.3 Operation, Administration, and Definitions. The operation and administration
of the Plan, including the Awards made under the Plan, shall be subject to the
provisions of Section IV (relating to operation and administration). Capitalized
terms in the Plan shall be defined as set forth in the Plan (including the
definition provisions of Section IX of the Plan).

 

SECTION II

OPTIONS AND SARS

 

2.1 Definitions.

 

(a)       An “Option” is a right that entitles the Participant to purchase
shares of Stock at an Exercise Price established by the Committee. Any Option
granted under this Section II may be either an Incentive Stock Option or a
Non-Qualified Stock Option, as determined in the discretion of the Committee. An
“Incentive Stock Option” is an Option that is intended to satisfy the
requirements applicable to an “incentive stock option” described in
Section 422(b) of the Code. Only Employees of the Company or any Subsidiary
shall be eligible to be awarded Incentive Stock Options under the Plan. A
“Non-Qualified Stock Option” is an Option that is not intended to be an
“incentive stock option” as that term is described in Section 422(b) of the
Code.

 

(b)       A “Stock Appreciation Right” or “SAR” is a right that entitles the
Participant to receive, in cash or Stock (as determined in accordance with
Section 4.7), value equal to (or otherwise based on) the excess of: (i) the Fair
Market Value of a share of Stock at the time of exercise; over (ii) an Exercise
Price established by the Committee.

 

2.2 Exercise Price. The “Exercise Price” of each share of Stock purchasable
under an Option and each SAR shall be determined by the Committee, provided that
such Exercise Price shall not be less than 100% of the Fair Market Value of a
share of Stock on the date of grant of the Option or SAR and shall not, in any
event, be less than the par value of a share of Stock on the date of grant of
the Option or SAR. If an Eligible Person owns or is deemed to own (by reason of
the attribution rules applicable under Section 424(d) of the Code) more than 10%
of the combined voting power of all classes of stock of the Company (or any
parent corporation or subsidiary corporation of the Company, as those terms are
defined in Sections 424(e) and (f) of the Code, respectively) and an Incentive
Stock Option is granted to such person, the Exercise Price of such Incentive
Stock Option (to the extent required by the Code at the time of grant) shall be
no less than 110% of the Fair Market Value of a share of Stock on the date that
the Incentive Stock Option is granted.

 

2.3 Exercise. Each Option and SAR shall become exercisable in accordance with
such terms and conditions and during such periods as may be established by the
Committee, but in no event shall the Option or SAR remain exercisable after the
seven-year anniversary of the date of grant.

 



1

 

 

2.4 Payment of Option Exercise Price. The payment of the Exercise Price of an
Option granted under this Section II shall be subject to the following:

 

(a)       Subject to the following provisions of this Section 2.4, the full
Exercise Price for shares of Stock purchased upon the exercise of any Option
shall be paid at the time of such exercise (except that, in the case of an
exercise arrangement described in Section 2.4(c), payment may be made as soon as
practicable after the exercise).

 

(b)       The Exercise Price shall be payable in cash or, in the discretion of
the Committee, either by tendering shares of Stock (by actual delivery of shares
or by attestation), or by the withholding of shares of Stock that otherwise
would have been delivered as a result of the exercise of the Option, in each
case valued at Fair Market Value as of the day of exercise, or in any
combination thereof, as determined by the Committee.

 

(c)       The Committee may permit a Participant to elect to pay the Exercise
Price upon the exercise of an Option by irrevocably authorizing a third party to
sell shares of Stock (or a sufficient portion of the shares) acquired upon
exercise of the Option and remit to the Company a sufficient portion of the sale
proceeds to pay the entire Exercise Price and any tax withholding resulting from
such exercise.

 

2.5 Settlement of Award. Settlement of Options and SARs is subject to
Section 4.7.

 

SECTION III

OTHER AWARDS

 

3.1 Definitions.

 

(a)       A “Cash Incentive Award” is a grant of a right to receive a designated
dollar value amount in cash that is not calculated by reference to the Fair
Market Value of a share of Stock and is subject to a risk of forfeiture or other
restrictions that will lapse upon the achievement of one or more goals relating
to completion of service by the Participant, or achievement of performance or
other objectives, as determined by the Committee.

 

(b)       An “Other Stock-Based Award” is any Award other than an Option, SAR,
Stock Unit Award, Restricted Stock Award or Restricted Stock Unit Award, that is
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, shares of Stock (including without limitation
any award of shares of Stock that is not subject to any vesting or other
restrictions and any awards of shares of Stock in lieu of obligations to pay
cash or deliver other property under the Plan or under any other plan or
compensatory arrangements).

 

(c)       A “Performance Compensation Award” is the grant of any Award
designated by the Committee as a Performance Compensation Award pursuant to
Section 3.3 that is contingent on the achievement of Performance Goals or other
performance objectives as determined by the Committee, during a Performance
Period.

 

(d)       A “Restricted Stock Award” is a grant of shares of Stock with such
shares of Stock subject to a risk of forfeiture or other restrictions that will
lapse upon the achievement of one or more goals relating to completion of
service by the Participant, or achievement of performance or other objectives,
as determined by the Committee.

 

(e)       A “Restricted Stock Unit Award” is the grant of a right to receive
shares of Stock, cash, other securities or other Awards (as determined in
accordance with Section 4.7) in the future, with such right to future delivery
of such shares of Stock, cash, other securities or other Awards subject to a
risk of forfeiture or other restrictions that will lapse upon the achievement of
one or more goals relating to completion of service by the Participant, or
achievement of performance or other objectives, as determined by the Committee.

 

(f)       A “Stock Unit Award” is the grant of a right to receive shares of
Stock in the future, which right is not subject to future vesting conditions.

 

3.2 Restrictions on Awards. Each Stock Unit Award, Performance Compensation
Award, Restricted Stock Award, Restricted Stock Unit Award, Other Stock-Based
Award and Cash Incentive Award shall be subject to such conditions, restrictions
and contingencies as the Committee shall determine.

 



2

 

 

3.3 Performance Compensation Awards.

 

(a)       Subject to the provisions of Section 4.2(e)(ii) (relating to the
limitations on the maximum amount of specified Awards), the Committee may
designate any Award as a Performance Compensation Award, the grant or vesting of
which is conditioned on the achievement of one or more “Performance Goals.” The
Committee may establish one or more of the following business criteria for the
Company, on a consolidated basis, and/or for any Subsidiary, or for business or
geographical units of the Company and/or any Subsidiary (except with respect to
the shareholder return measures and earnings per share criteria), as the
Performance Goals for such Performance Compensation Awards: (1) earnings per
share or diluted earnings per share; (2) revenues or margins; (3) cash flow;
(4) gross or net profitability/profit margins (including profitability of a
product or service); (5) return measures (including return on net assets,
investment, capital, equity, or sales); (6) economic value; enterprise value;
(7) direct contribution; (8) net income; (9) pretax earnings; (10) earnings
before interest and taxes; (11) earnings before interest, taxes, depreciation
and amortization; (12) earnings after interest expense and before non-recurring
or special items; (13) operating income; (14) income before interest income or
expense, unusual items and income taxes, local, state, federal or foreign and
excluding budgeted and actual bonuses which might be paid under any ongoing
bonus plans of the Company; (15) working capital; (16) costs or expenses
(including specified types or categories thereof); (17) identification and/or
consummation of investment opportunities or completion of specified projects,
including strategic mergers, acquisitions or divestitures; (18) shareholder
return measures; share price; (19) debt reduction or borrowing levels;
(20) improvements in capital structure; (21) sales or product volume; days sales
outstanding; (22) market share (in the aggregate or by segment); (23) ratios
(including operating, leverage, combined); (24) book, economic book or intrinsic
book value (including book value per share); (25) entry into new markets, either
geographically or by business unit; (26) customer retention and satisfaction;
(27) safety and accident rates; (28) strategic plan development and
implementation, including turnaround plans; (29) funds from operations; (30) any
other financial or operational metric selected by the Committee; or (31) any
other criteria as the Committee shall determine in its discretion.

 

(b)       Any of the above Performance Goals may be determined on an absolute or
relative basis or as compared to the performance of a published or special index
deemed applicable by the Committee including, but not limited to, the Standard &
Poor’s 500 Stock Index or a group of companies that are selected by the
Committee. The Committee may adjust the impact of one or more events or
occurrences as the Committee determines appropriate, including, without
limitation, (i) acquisitions, divestitures, restructurings, discontinued
operations, and other unusual or non-recurring charges or extraordinary items,
(ii) an event either not directly related to the operations of the Company or
any of its Affiliates, Subsidiaries, divisions, segments or operating units (to
the extent applicable to such Performance Goal) or not within the reasonable
control of the Company’s management, including any macroeconomic or
market-driven events or (iii) a change in accounting standards required by
generally accepted accounting principles.

 

(c)       No Participant shall receive any payment under the Plan that is
subject to this Section 3.3 unless the Committee has certified, by resolution or
other appropriate action in writing, that the Performance Goals and any other
material terms previously established by the Committee, have been satisfied.

 

SECTION IV

OPERATION AND ADMINISTRATION

 

4.1 Effective Date; Term of Plan. The Plan shall be effective as of the
Effective Date and shall remain in effect as long as any Awards under it are
outstanding; provided, however, that no Awards may be granted under the Plan
after the tenth anniversary of the Effective Date.

 

4.2 Shares Subject to Plan. The shares of Stock for which Awards may be granted
under the Plan shall be subject to the following:

 

(a)       The shares of Stock with respect to which Awards may be made under the
Plan shall be shares currently authorized but unissued or currently held or
subsequently acquired by the Company as treasury shares, including shares
purchased in the open market or in private transactions.

 

(b)       Subject to the following provisions of this Section 4.2, the maximum
number of shares of Stock that may be delivered to Participants and their
beneficiaries under the Plan shall be equal to the sum of: (i) 1,550,000; plus
(ii) any shares of Stock remaining available for future awards under a Prior
Plan on the Effective Date; plus (iii) any shares of Stock with respect to
Awards and Prior Plan Awards that are forfeited, canceled, expire unexercised,
or are settled in cash following the Effective Date. Upon shareholder approval
of the Plan, no further awards will be made under any Prior Plans.

 



3

 

 

(c)       To the extent provided by the Committee, any Award may be settled in
cash rather than Stock. Notwithstanding any provision of the Plan to the
contrary, none of the following shares of Stock shall be available again for
delivery under the Plan: (i) any shares of Stock with respect to Awards or Prior
Plan Awards that are withheld or tendered (by actual delivery or by attestation)
to the Company or not issued to the Participant, in either case, to satisfy the
applicable tax withholding obligation or in payment of the exercise price of
such Award or Prior Plan Award, or (ii) any shares of Stock repurchased by the
Company on the open market with the proceeds of an Award or Prior Plan Award
paid to the Company by or on behalf of the Participant.

 

(d)       For the avoidance of doubt, the full number of shares of Stock with
respect to an Award or Prior Plan Award originally granted (rather than the net
number of shares of Stock actually delivered) shall count against the maximum
number of shares of Stock available for delivery pursuant to Awards granted
under the Plan. Upon exercise of a stock-settled SAR, each such stock-settled
SAR originally granted shall be counted as one share of Stock against the
maximum aggregate number of shares of Stock that may be delivered pursuant to
Awards granted under the Plan as provided in Section 4.2(b), regardless of the
number of shares of Stock actually delivered upon settlement of such
stock-settled SAR.

 

(e)       Subject to Section 4.2(f), the following additional maximums are
imposed under the Plan.

 

(i)       The maximum number of shares of Stock that may be issued as a result
of the exercise of Options intended to be Incentive Stock Options shall be
2,500,000.

 

(ii)       With respect to Awards that are designated as Performance
Compensation Awards:

 

(A)       in the case of such Awards that are settled in shares of Stock, no
more than 600,000 shares of Stock may be subject to such Awards granted to any
one Participant with respect to any one fiscal-year Performance Period
(multiplied by the number of complete fiscal year Performance Periods (and
fractions thereof) over which the Performance Goals are measured if based upon
satisfaction of Performance Goals measured over a Performance Period of more
than one fiscal year);

 

(B)       in the case of such Awards that are settled in cash based on the Fair
Market Value of a share of Stock, the maximum aggregate amount of cash that may
be paid pursuant to such Awards granted to any one Participant with respect to
any one fiscal-year Performance Period shall be equal to 600,000 shares of Stock
multiplied by the per share Fair Market Value as of the relevant vesting,
payment or settlement date (multiplied by the number of complete fiscal year
Performance Periods (and fractions thereof) over which the Performance Goals are
measured if based upon satisfaction of Performance Goals measured over a
Performance Period of more than one fiscal year); and

 

(C)       in the case of all such Awards other than those described in
clauses (A) and (B), the maximum aggregate amount of cash and other property
(valued at its Fair Market Value) other than shares of Stock that may be paid or
delivered pursuant to such Awards granted to any one Participant in any one
fiscal-year Performance Period shall be equal to $10,000,000 (multiplied by the
number of complete fiscal year Performance Periods (and fractions thereof) over
which the Performance Goals are measured if based upon satisfaction of
Performance Goals measured over a Performance Period of more than one fiscal
year).

 

(iii)       With respect to Awards granted to Independent Directors, (A) in the
case of such Awards that are settled in shares of Stock, no more than 60,000
shares of Stock may be subject to such Awards granted to any one Independent
Director in any fiscal year, (B) in the case of such Awards that are settled in
cash based on the Fair Market Value of a share of Stock, the maximum aggregate
amount of cash that may be paid pursuant to such Awards granted to any one
Independent Director in any fiscal year shall be equal to 60,000 shares of Stock
multiplied by the per share Fair Market Value as of the relevant vesting,
payment or settlement date, and (C) in the case of all Awards other than those
described in clauses (A) and (B), the maximum aggregate amount of cash and other
property (valued at its Fair Market Value) other than shares of Stock that may
be paid or delivered pursuant to such Awards to any one Independent Director in
any fiscal year shall be equal to $500,000.

 

(iv)       Substitute Awards shall not reduce the shares of Stock authorized for
grant under the Plan or authorized for grant to a Participant in any period.
Additionally, in the event that a company acquired by the Company or any
Subsidiary, or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by shareholders and not adopted in
contemplation of such acquisition or combination, the shares of stock available
for delivery pursuant to the terms of such pre-existing plan (as adjusted, to
the extent appropriate, using the exchange ratio or other adjustment or
valuation ratio or formula used in such acquisition or combination to determine
the consideration payable to the holders of common stock of the entities party
to such acquisition or combination) may be used for Awards under the Plan and
shall not reduce the shares of Stock authorized for delivery under the Plan;
provided that Awards using such available shares of Stock shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not employees, officers, or members of the board of
directors of the Company or Subsidiaries, or consultants or other persons
providing services to the Company or any Subsidiary, prior to such acquisition
or combination.

 



4

 

 

(f)       In the event of any equity restructuring, such as a stock dividend,
stock split, spin-off, reverse stock split, split-up, rights offering,
recapitalization or non-recurring cash dividend or other distribution (whether
in the form of shares of Stock, other securities or other property), the
Committee shall adjust each Award, in such manner as the Committee shall
determine, to prevent dilution or enlargement of the rights of the holders with
respect to outstanding awards. In addition, in the event of any merger,
consolidation, combination, exchange of shares or other similar corporate
transaction (including any Change of Control), the Committee may make other
adjustments to outstanding Awards (and to any limitations on the number or kind
of Awards that may be granted under the Plan in the future) to preserve the
benefits or potential benefits of the Awards. Action by the Committee pursuant
to this Section 4.2(f) may include, to the extent that the Committee determines
to be appropriate: (i) adjustment to the number or kind of shares which may be
delivered under the Plan, including but not limited to, increases in the
limitations set forth in subsection (b) above and paragraphs (i) through
(iii) of subsection (e) above; (ii) adjustment of the number and kind of shares
subject to outstanding Awards; (iii) adjustment of the Exercise Price of
outstanding Options and SARs; and (iv) any other adjustments that the Committee
determines to be equitable or appropriate, including but not limited to, (A) a
cash payment to the holder of an outstanding Award in consideration for the
cancelation of such Award, including, in the case of an outstanding Option or
SAR, a cash payment to the holder of such Option or SAR in an amount equal to
the excess, if any, of the Fair Market Value (as of a date specified by the
Committee) of the shares of Stock subject to such Option or SAR over the
aggregate Exercise Price of such Option or SAR and (B) cancel and terminate any
Option or SAR having a per share Exercise Price equal to, or in excess of, the
Fair Market Value of a share of Stock subject to such Option or SAR without any
payment or consideration therefor.

 

4.3 General Restrictions. Delivery of shares of Stock or other amounts under the
Plan shall be subject to the following:

 

(a)       Notwithstanding any other provision of the Plan, the Company shall
have no liability to deliver any shares of Stock under the Plan or make any
other distribution of benefits under the Plan unless such delivery or
distribution would comply with all applicable laws (including, without
limitation, the requirements of the Securities Act of 1933, as amended), and the
applicable requirements of any securities exchange or similar entity.

 

(b)       To the extent that the Plan provides for issuance of stock
certificates to reflect the issuance of shares of Stock, the issuance may be
effected on a non-certificated basis, to the extent not prohibited by applicable
law or the applicable rules of any securities exchange.

 

4.4 Minimum Vesting Requirement.

 

(a)       All equity-based Awards granted under the Plan shall be subject to a
minimum vesting period of one (1) year from the date of grant (excluding, for
this purpose, any Substitute Awards and shares of Stock issued to Eligible
Persons pursuant to their election to receive shares of Stock in lieu of cash
compensation); provided that up to five percent (5%) of the shares of Stock
available under the Plan may be granted free of any vesting requirements.

 

(b)       For the avoidance of doubt, the foregoing restriction does not apply
to the Committee’s discretion to provide for accelerated exercisability or
vesting of any Award upon the death or disability of a Participant in accordance
with the terms of the Plan or the Award Agreement. In addition, the minimum
vesting period shall be deemed satisfied with respect to any Award granted to an
Independent Director if such Award vests on the earlier of the one-year
anniversary of the date of grant and the next annual shareholder meeting.

 

4.5 Grant and Use of Awards. In the discretion of the Committee, a Participant
may be granted any Award permitted under the provisions of the Plan, and more
than one Award may be granted to a Participant. Awards may be granted as
alternatives to or replacement of awards granted or outstanding under the Plan,
or any other plan or arrangement of the Company or a Subsidiary (including a
plan or arrangement of a business or entity, all or a portion of which is
acquired by the Company or a Subsidiary). Subject to the overall limitation on
the number of shares of Stock that may be delivered under the Plan, the
Committee may use available shares of Stock as the form of payment for
compensation, grants or rights earned or due under any other compensation plans
or arrangements of the Company or a Subsidiary, including the plans and
arrangements of the Company or a Subsidiary assumed in business combinations.

 



5

 

 

4.6 Dividends and Dividend Equivalents in Unvested Awards. In no event shall
dividends or dividend equivalents be paid with respect any Option or SAR. At the
discretion of the Committee, an Award (other than an Option or SAR) may provide
the Participant with the right to receive dividends or dividend equivalents with
respect to the Stock subject to any such Award for dividends declared during the
period that an Award is outstanding, provided, that, any such dividends or
dividend equivalents shall be subject to the same vesting conditions and risk of
forfeiture as the underlying Award. Subject to the foregoing, any such dividends
or dividend equivalents may be credited to an account for the Participant and
may be settled in cash or Stock, as determined by the Committee. Any such
settlements, and any such crediting of dividends or dividend equivalents or
reinvestment in shares of Stock, may be subject to such further conditions,
restrictions and contingencies as the Committee shall establish, including the
reinvestment of such credited amounts in Stock equivalents or the withholding of
such amounts, in each case subject to the same vesting conditions and risk of
forfeiture as the underlying Award.

 

4.7 Settlement of Awards. The obligation to make payments and distributions with
respect to Awards may be satisfied through cash payments, the delivery of shares
of Stock, the granting of replacement Awards, or combination thereof as the
Committee shall determine. Satisfaction of any such obligations under an Award,
which is sometimes referred to as “settlement” of the Award, may be subject to
such conditions, restrictions and contingencies as the Committee shall
determine. The Committee may permit or require the deferral of any Award
payment, subject to applicable law, the terms of the Plan and such rules and
procedures as the Committee may establish, which may include provisions for the
payment or crediting of interest or dividend equivalents, and may include
converting such credits into deferred Stock equivalents, in each case subject to
the same vesting conditions and risk of forfeiture as the underlying Award. Each
Subsidiary shall be liable for payment of cash due under the Plan with respect
to any Participant to the extent that such benefits are attributable to the
services rendered for that Subsidiary by the Participant. Any disputes relating
to liability of a Subsidiary for cash payments shall be resolved by the
Committee.

 

4.8 Transferability. Except as otherwise provided by the Committee, Awards under
the Plan are not transferable except as designated by the Participant by will or
by the laws of descent and distribution; provided, however, that in no case may
any Award be transferred for value.

 

4.9 Form and Time of Elections. Unless otherwise specified herein, each election
required or permitted to be made by any Participant or other person entitled to
benefits under the Plan, and any permitted modification, or revocation thereof,
shall be in writing filed with the Committee or its designee at such times, in
such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the Plan, as the Committee or its designee shall require.

 

4.10 Agreement with Company. An Award under the Plan shall be subject to such
terms and conditions, not inconsistent with the Plan, as the Committee shall, in
its sole discretion, prescribe. The terms and conditions of any Award to any
Participant shall be reflected in such form of written document as is determined
by the Committee. A copy of such document shall be provided to the Participant,
and the Committee may, but need not require that the Participant sign a copy of
such document. Such document is referred to in the Plan as an “Award Agreement”
regardless of whether any Participant signature is required.

 

4.11 Clawback. Awards shall be subject to any clawback policy maintained by the
Company, as it may exist or be amended from time to time, subject to the
discretion of the Committee. Furthermore, if required by Company policy, the
Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any Securities and Exchange Commission rule or other
applicable laws, each Participant’s Award shall be conditioned on repayment or
forfeiture in accordance with such applicable laws, Company policy, and any
relevant provisions in the related Award Agreement. Nothing in the Plan shall
prevent a Participant from exercising any legally protected whistleblower
rights, including pursuant to Section 21F of the Exchange Act or the rules
thereunder.

 

4.12 Action by Company or Subsidiary. Any action required or permitted to be
taken by the Company or any Subsidiary regarding the Plan shall be by resolution
of the Committee, or by action of one or more members of the Board (including a
committee of the Board) who are duly authorized to act for the Board, or (except
to the extent prohibited by applicable law or applicable rules of any securities
exchange) by one or more duly authorized officers of the Company.

 



6

 

 

SECTION V

CHANGE OF CONTROL

 

5.1 Change of Control. Subject to the provisions of Section 4.2(f) (relating to
the adjustment of shares), unless otherwise provided in the applicable Award
Agreement or an individual employment agreement, in the event of a Change of
Control, all Awards that are outstanding and unvested as of immediately prior to
a Change of Control (after giving effect to any action by the Committee pursuant
to Section 4.2(f) or Section 5.3) shall remain outstanding and unvested
immediately thereafter, provided, however, that if within 12 months following a
Change of Control, a Participant’s employment or services, as applicable, with
the Company and its Affiliates is terminated without Cause, then:

 

(a)       any outstanding Options or SARs then held by Participants that are
unexercisable or otherwise unvested as of the date of such termination shall
automatically be deemed exercisable or otherwise vested, as the case may be, as
of the date of such termination; and

 

(b)       all other outstanding Awards (i.e., other than Options and SARs) then
held by Participants that are unexercisable, unvested or still subject to
restrictions or forfeiture as of the date of such termination, shall
automatically be deemed exercisable and vested and all restrictions and
forfeiture provisions related thereto shall lapse as of the date of such
termination.

 

5.2 Substitution or Assumption. Notwithstanding Section 5.1 and unless otherwise
provided in the applicable Award Agreement or an individual employment
agreement, in the event of a Change of Control, unless provision is made in
connection with the Change of Control for assumption or continuation of Awards
previously granted or substitution of such Awards for new awards covering shares
of a successor corporation or its “parent corporation” (as defined in
Section 424(e) of the Code) or “subsidiary corporation” (as defined in
Section 424(f) of the Code) with appropriate adjustments as to the number and
kinds of shares and, if applicable, Exercise Prices, that the Committee
determines will preserve the material terms and conditions of such Awards as in
effect immediately prior to the Change of Control (including, without
limitation, with respect to the vesting schedules, the intrinsic value of the
awards (if any) as of the Change of Control, and transferability of the shares
underlying such Awards) then, subject to Section 5.3:

 

(a)       all outstanding Options or SARs then held by Participants that are
unexercisable or otherwise unvested shall automatically be deemed exercisable or
otherwise vested, as the case may be, as of immediately prior to such Change of
Control; and

 

(b)       all other outstanding Awards (i.e., other than Options and SARs) then
held by Participants that are unvested or still subject to restrictions or
forfeiture shall automatically be deemed vested and all restrictions and
forfeiture provisions related thereto shall lapse as of immediately prior to
such Change of Control.

 

To the extent practicable, any actions taken by the Committee under this
Section 5.2 shall occur in a manner and at a time which allows affected
Participants the ability to participate in the Change of Control transaction
with respect to the shares of Stock subject to their Awards or Prior Plan
Awards, if any.

 

5.3 Effect on Performance Compensation Awards. Unless otherwise provided in the
applicable Award Agreement or an individual employment agreement, with respect
to outstanding Performance Compensation Awards in the event of a Change of
Control:

 

(a)       any Performance Periods that would be in effect on the date the Change
of Control occurs shall instead end on the date immediately prior to such Change
of Control;

 

(b)       the Committee shall determine the actual level of achievement of the
Performance Goals with respect to each such Performance Period as of the most
recent practicable date prior to such Change of Control based upon the Company’s
audited or unaudited financial information or other information then available
as the Committee deems relevant; and

 

(c)       to the extent earned, such Performance Compensation Awards shall
continue to be subject to any service-based vesting conditions that remain in
place.

 



7

 

 

5.4 Section 409A and Change of Control. Notwithstanding anything to the contrary
herein and unless otherwise provided in the applicable Award Agreement or an
individual employment agreement, if any amount payable pursuant to an Award
constitutes deferred compensation that is subject to Section 409A of the Code,
in the event of a Change of Control, to the extent provided in Section 5.2, any
unvested but outstanding Awards shall automatically vest as of the date of such
Change of Control and shall not be subject to the forfeiture restrictions
following such Change of Control; provided that in the event that such Change of
Control does not qualify as an event described in Section 409A(a)(2)(A)(v) of
the Code or to the extent that payment upon such Change of Control would
otherwise violate Section 409A of the Code, such Awards (and any other Awards
that constitute deferred compensation that vested prior to the date of such
Change of Control but are outstanding as of such date) shall not be settled
until the earliest permissible payment event under Section 409A of the Code
following such Change of Control.

 

SECTION VI

COMMITTEE

 

6.1 Administration. The authority to control and manage the operation and
administration of the Plan shall be vested in the Committee in accordance with
this Section VI. The Committee shall be selected by the Board, and shall be
comprised solely of two or more members of the Board, each of whom, to the
extent required under applicable laws and rules, shall be (i) “independent”,
within the meaning of the rules of the New York Stock Exchange or, if the shares
of Stock are not listed for trading on the New York Stock Exchange, under the
rules of the applicable securities exchange on which the shares are listed or
quoted and (ii) a “Non-Employee Director”, within the meaning of Rule 16b-3 as
promulgated and interpreted by the Securities and Exchange Commission under the
Exchange Act (each an “Independent Director”). If the Committee does not exist,
or for any other reason determined by the Board, the Board may take any action
under the Plan that would otherwise be the responsibility of the Committee;
provided, however, that in that event, any such action taken by the Board shall
require the approval of at least a majority of the Independent Directors.

 

6.2 Powers of Committee. The Committee’s administration of the Plan shall be
subject to the following:

 

(a)       Subject to the provisions of the Plan and applicable law, and in
addition to the other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have sole and plenary authority to
administer the Plan, including the authority (i) to select from among the
Eligible Persons those persons who shall receive Awards, (ii) to determine the
time or times of receipt, (iii) to determine the types of Awards and the number
of shares or dollar value covered by the Awards, (iv) to establish the terms,
conditions, performance and vesting criteria, restrictions, terms of exercise
and settlement and other provisions of the Awards, (v) to interpret, administer,
reconcile any inconsistency in, correct any default in and/or supply any
omission in, the Plan and any instrument or agreement relating to, or Award made
under, the Plan, (vi) grant a replacement Award for an Award previously granted
under the Plan if, in its sole discretion, the Committee determines that (A) the
tax consequences of such Award to the Company or the Participant differ from
those consequences that were expected to occur on the date the Award was granted
or (B) clarifications or interpretations of, or changes to, tax law or
regulations permit Awards to be granted that have more favorable tax
consequences than initially anticipated and (vii) subject to the restrictions
imposed by Section VII, to cancel or suspend Awards; provided, however, that,
notwithstanding the provisions of this Section 6.2, the Committee shall not have
the authority to accelerate vesting of an Award in the event of a Participant’s
termination of employment other than in connection with the Participant’s death
or disability.

 

(b)       The Committee shall have the authority to adopt such modifications,
procedures and subplans as may be necessary or desirable to comply with
provisions of the laws of any countries in which the Company or any Subsidiary
may operate to ensure the viability of the benefits from Awards granted to
Participants employed or providing services in such countries, to meet the
requirements of local laws that permit the Plan to operate in a qualified or
tax-efficient manner, to comply with applicable foreign laws and to meet the
objectives of the Plan; provided, however, that no such action taken pursuant to
this Section 6.2(b) shall result in a “material revision” of the Plan under
applicable securities exchange governance rules.

 

(c)       The Committee will have full and complete authority and discretion to
interpret the Plan, to establish, amend, and rescind any rules and regulations
relating to the Plan, to determine the terms and provisions of any Award
Agreement made pursuant to the Plan, and to make all other determinations that
may be necessary or advisable for the administration of the Plan; it being the
intention of the Plan that the Committee have the utmost authority and
discretion permitted by law in making decisions and performing its other
functions under the Plan.

 

(d)       Any interpretation of the Plan by the Committee and any decision made
by it under the Plan is final and binding on all persons.

 



8

 

 

(e)       In controlling and managing the operation and administration of the
Plan, the Committee shall take action in a manner that conforms to the Articles
of Incorporation and By-laws of the Company, and applicable state corporate law.

 

6.3 No Repricing or Exchange. Notwithstanding the authority set forth in
Section 6.2, in no event shall the Committee have the power to cancel
outstanding Options or SARs for the purpose of repricing, substituting for
another Award, or otherwise replacing or re-granting such Options or SARs with
an exercise price that is less than the exercise price of the original Option or
SAR, unless such action is approved by the Company’s shareholders. For the
avoidance of doubt, an adjustment to the Exercise Price made in accordance with
Section 4.2(f) or as a result of a substitution pursuant to Section V shall not
be considered a re-pricing for purposes of this Section 6.3.

 

6.4 Delegation by the Committee.

 

(a)       Except to the extent prohibited by applicable law or the applicable
rules of a securities exchange, the Committee may allocate all or any portion of
its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities and powers to any person or
persons selected by it, including a subcommittee consisting of one or more
members of the Board or officers or employees of the Company to grant Awards to
persons who are not “officers” of the Company (within the meaning of Rule 16a-1
under the Exchange Act) or Independent Directors, subject to such restrictions
and limitations as the Committee may specify and to the requirements of the
Florida Business Corporation Act. The acts of any such delegates shall be
treated hereunder as acts of the Committee and such delegates shall report
regularly to the Committee regarding the delegated duties and responsibilities
and any Awards so granted.

 

(b)       The Committee may also delegate the administration of the Plan to one
or more officers or employees of the Company, and such administrator(s) may have
the authority to administer the Plan, including to: (i) execute and distribute
Award Agreements, (ii) maintain records relating to Awards, (iii) process or
oversee the issuance of Stock under Awards, (iv) interpret and administer the
terms of Awards, and (v) take such other actions as may be necessary or
appropriate for the administration of the Plan and of Awards under the Plan. In
no event shall any such administrator be authorized to (w) grant Awards under
the Plan (except in connection with any delegation made by the Committee
pursuant to Section 6.4(a), (x) take any action with respect to Awards held by
“officers” of the Company (within the meaning of Rule 16a-1 under the Exchange
Act) or Independent Directors, (y) take any action inconsistent with
Section 409A of the Code, or (z) take any action inconsistent with applicable
provisions of the Florida Business Corporation Act. Any action by any such
administrator within the scope of its delegation shall be deemed for all
purposes to have been taken by the Committee and, except as otherwise
specifically provided, references in this Plan to the Committee shall include
any such administrator.

 

(c)       Any of the allocations or delegations described in this Section 6.4
may be revoked by the Committee at any time. In the event of any delegations
described in this Section 6.4, the term “Committee”, as used herein, shall
include any persons so delegated to the extent of such delegation.

 

6.5 Awards to Independent Directors. Notwithstanding anything to the contrary
contained herein, the Board may, in its sole discretion, at any time and from
time to time, grant Awards to Independent Directors or administer the Plan with
respect to such Awards. In any such case, the Board shall have all the authority
and responsibility granted to the Committee herein.

 

6.6 Information to be Furnished to Committee. The Company and Subsidiaries shall
furnish the Committee with such data and information as it determines may be
required for it to discharge its duties. The records of the Company and
Subsidiaries as to an employee’s or Participant’s employment, termination of
employment, leave of absence, reemployment and compensation shall be conclusive
on all persons unless determined to be incorrect. Participants and other persons
entitled to benefits under the Plan must furnish the Committee such evidence,
data or information as the Committee considers desirable to carry out the terms
of the Plan.

 

6.7 Limitation of Liability. The Committee, each member thereof, and any other
person acting pursuant to authority delegated by the Committee shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any officer or employee of the Company, the Company’s independent
auditors, consultants or any other agents assisting in the administration of the
Plan. Members of the Committee or any other person acting pursuant to authority
delegated by the Committee, and any officer or employee of the Company acting at
the direction or on behalf of the Committee or other delegee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.

 



9

 

 

6.8 Indemnification. Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
the Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s Articles of Incorporation or By-laws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

 

6.9 Code Section 409A.

 

(a)       If any Award constitutes a “nonqualified deferred compensation plan”
under Section 409A of the Code (a “Section 409A Plan”), then the Award shall be
subject to the following additional requirements, if and to the extent required
to comply with Section 409A of the Code:

 

(i)       Payments under the Section 409A Plan may not be made earlier than
(A) the Participant’s “separation from service”, (B) the date the Participant
becomes “disabled”, (C) the Participant’s death, (D) a “specified time (or
pursuant to a fixed schedule)” specified in the Award Agreement at the date of
the deferral of such compensation, (E) a “change in the ownership or effective
control of the corporation, or in the ownership of a substantial portion of the
assets of the corporation”, or (F) the occurrence of an “unforeseeable
emergency”;

 

(ii)       The time or schedule for any payment of the deferred compensation may
not be accelerated, except to the extent provided in applicable Treasury
Regulations or other applicable guidance issued by the Internal Revenue Service;

 

(iii)      Any elections with respect to the deferral of such compensation or
the time and form of distribution of such deferred compensation shall comply
with the requirements of Section 409A(a)(4) of the Code;

 

(iv)      In the case of any Participant who is a “specified employee”, a
distribution on account of a “separation from service” may not be made before
the date which is six months after the date of the Participant’s “separation
from service” (or, if earlier, the date of the Participant’s death); and

 

(v)       In the case of any such Awards that are payable upon a Change of
Control, notwithstanding any provision of the Plan to the contrary, the Company
will not be deemed to have undergone a Change of Control unless the Company has
undergone a “change in the ownership or effective control of the corporation, or
in the ownership of a substantial portion of the assets of a corporation” within
the meaning of Section 409A(a)(2)(A)(v) of the Code.

 

For purposes of the foregoing, the words and phrases in quotations in this
Section 6.9 shall be defined in the same manner as those words and phrases are
defined for purposes of Section 409A of the Code, and the limitations set forth
herein shall be applied in such manner (and only to the extent) as shall be
necessary to comply with any requirements of Section 409A of the Code that are
applicable to the Award.

 

(b)       Any Award Agreement for any Award that the Committee reasonably
determines to constitute a Section 409A Plan, and the provisions of the Plan
applicable to that Award, shall be construed in a manner consistent with the
applicable requirements of Section 409A, and the Committee, in its sole
discretion and without the consent of any Participant, may amend any Award
Agreement (and the provisions of the Plan applicable thereto) if and to the
extent that the Committee determines that such amendment is necessary or
appropriate to comply with the requirements of Section 409A of the Code.
Further, in the event that the Plan, any Award Agreement or any Award shall be
deemed not to comply with Section 409A of the Code, then neither the Company,
the Committee nor its or their designees or agents shall be liable to any
Participant or other person for actions, decisions or determinations made in
good faith.

 



10

 

 

SECTION VII

AMENDMENT AND TERMINATION

 

The Board may, at any time, amend or terminate the Plan, and the Board or
Committee may, at any time, amend any Award outstanding thereunder, provided
that no amendment or termination may, in the absence of written consent to the
change by the affected Participant (or, if the Participant is not then living,
the affected beneficiary), adversely affect the rights of any Participant or
beneficiary under any Award granted under the Plan prior to the date such
amendment is adopted by the Board; and further provided that any amendment made
to comply with applicable law, tax rules, securities exchange rules or
accounting rules and adjustments pursuant to Section 4.2(f) shall not be subject
to the foregoing limitations of this Section VII. Notwithstanding the foregoing,
approval of the Company’s shareholders shall be required for any amendment or
alteration of the Plan if such shareholder approval is required by any federal
or state law or regulation (including without limitation, Rule 16b-3 under the
Exchange Act or the rules of any securities exchange or automated quotation
system on which the shares of Stock may then be listed or quoted). Unless
otherwise determined by the Committee, any amendments to the Plan will apply
prospectively only.

 

SECTION VIII

GENERAL PROVISIONS

 

8.1 Tax Withholding. All distributions under the Plan are subject to withholding
of all applicable taxes, and the Committee may condition the delivery of any
shares or other benefits under the Plan on satisfaction of the applicable
withholding obligations. The Committee, in its discretion, and subject to such
requirements as the Committee may impose prior to the occurrence of such
withholding, may permit such withholding obligations to be satisfied through
cash payment by the Participant, through the surrender of shares of Stock which
the Participant already owns, through the withholding of shares of Stock that
otherwise would have been delivered pursuant to the Award, or through the
surrender of shares of Stock to which the Participant is otherwise entitled
under the Plan.

 

8.2 Limitation of Implied Rights.

 

(a)       Neither a Participant nor any other person shall, by reason of
participation in the Plan, acquire any right in or title to any assets, funds or
property of the Company or any Subsidiary whatsoever, including, without
limitation, any specific funds, assets, or other property which the Company or
any Subsidiary, in its sole discretion, may set aside in anticipation of a
liability under the Plan. A Participant shall have only a contractual right to
the Stock or amounts, if any, payable under the Plan, unsecured by any assets of
the Company or any Subsidiary, and nothing contained in the Plan shall
constitute a guarantee that the assets of the Company or any Subsidiary shall be
sufficient to pay any benefits to any person.

 

(b)       The Plan does not constitute a contract of employment, and selection
as a Participant will not give such Participant the right to be retained in the
employ or service of the Company or any Subsidiary, nor any right or claim to
any benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan. Except as otherwise provided in the Plan or any
Award Agreement, no Award under the Plan shall confer upon the holder thereof
any rights as a shareholder of the Company prior to the date on which the
individual fulfills all conditions for receipt of such rights.

 

8.3 No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, an additional share of Stock or Award, or other property shall be
issued or paid in lieu of fractional shares or whether such fractional shares or
any rights thereto shall be forfeited or otherwise eliminated.

 

8.4 Governing Law. The Plan and all Award Agreements shall be governed by and
construed in accordance with the laws of the State of Florida, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Florida or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Florida.

 

8.5 Severability. In the event that any provision of this Plan is found to be
invalid or otherwise unenforceable under any applicable law, such invalidity or
unenforceability will not be construed as rendering any other provisions
contained herein as invalid or unenforceable, and all such other provisions will
be given full force and effect to the same extent as though the invalid or
unenforceable provision was not contained herein.

 

8.6 Successors. All of the obligations of the Company under the Plan and any
Award Agreement shall be binding upon any successor corporation or organization
resulting from the merger, amalgamation, consolidation or other reorganization
of the Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.

 



11

 

 

8.7 Gender and Number, Titles and Headings. Where the context admits, words in
any gender shall include any other gender, words in the singular shall include
the plural and the plural shall include the singular. The titles and headings of
the sections in the Plan are for convenience of reference only, and in the event
of any conflict, the text of the Plan, rather than such titles or headings shall
control.

 

SECTION IX

DEFINED TERMS

 

In addition to the other definitions contained herein, the following definitions
shall apply:

 

(a)    Affiliate. The term “Affiliate” means (i) any entity that, directly or
indirectly, is controlled by, controls or is under common control with, the
Company and/or (ii) any entity in which the Company has a significant equity
interest, in either case as determined by the Committee.

 

(b)   Award. The term “Award” means any award or benefit granted under the Plan,
including, without limitation, the grant of Options, SARs, Stock Unit Awards,
Performance Compensation Awards, Restricted Stock Awards, Restricted Stock Unit
Awards, Other Stock-Based Awards and Cash Incentive Awards.

 

(c)   Award Agreement. The term “Award Agreement” means the written agreement,
in a form determined by the Committee from time to time, between the Company and
a Participant that evidences the grant of an Award and sets out the terms and
conditions of an Award or Prior Plan Award.

 

(d)   Board. The term “Board” shall have the meaning set forth in Section 1.2.

 

(e)   Cash Incentive Award. The term “Cash Incentive Award” shall have the
meaning set forth in Section 3.1(a).

 

(f)    Cause. The term “Cause” (i) shall have the meaning set forth in an Award
Agreement or in an individual employment agreement between the Participant and
the Company, if any or (ii) if there is no definition set forth in an Award
Agreement or applicable employment agreement, means:

 

(A)       the material failure by the Participant to perform, in a reasonable
manner, his or her duties as assigned by the Company or any Subsidiary (or any
successor company);

 

(B)       any material violation or material breach by the Participant of his or
her employment agreement, consulting or other similar agreement with the Company
or any Subsidiary (or successor company), if any;

 

(C)       any material violation or material breach by the Participant of any
non-competition, non-solicitation, non-disclosure and/or other similar agreement
with the Company or any Subsidiary (or successor company);

 

(D)       any material violation or material breach by the Participant of the
Company’s Code of Conduct or any other Company (or successor company) policy;

 

(E)       any act by the Participant of material dishonesty or fraud that
injures the reputation or business of the Company or any Subsidiary (or
successor company); or

 

(F)       the conviction of or entry of a plea of guilty or nolo contender to a
felony or a crime involving moral turpitude.

 

The good faith determination by the Committee of whether the Participant’s
employment or service was terminated for “Cause” shall be final and binding for
all purposes hereunder.

 

(g)   Change of Control. For purposes of this Plan, a “Change of Control” means
any one of the following events:

 

(i)       any person or “group” as defined in Section 13(d)(3) of the Exchange
Act, but excluding any employee benefit plan or plans of the Company and its
Subsidiaries, becomes the beneficial owner, directly or indirectly, of thirty
percent (30%) or more of the combined voting power of the Company’s outstanding
voting securities ordinarily having the right to vote for the election of
directors of the Company; provided, however, that, for purposes of this
subparagraph (i), any acquisition directly from the Company shall not constitute
a Change of Control; or

 



12

 

 

(ii)       the consummation of any merger, consolidation, reorganization or
similar event of the Company or any of its Subsidiaries, as a result of which
the holders of the voting stock of the Company immediately prior to such merger,
consolidation, reorganization or similar event do not directly or indirectly
hold at least fifty-one percent (51%) of the aggregate voting power of the
capital stock of the surviving entity; or

 

(iii)       the individuals who, as of the Effective Date, constitute the Board
of Directors of the Company (the “Board” generally and as of the Effective Date
the “Incumbent Board”) cease for any reason to constitute at least two-thirds
(2/3) of the Board, or in the case of the consummation of a merger or
consolidation of the Company, do not constitute or cease to constitute at least
two-thirds (2/3) of the board of directors of the surviving company (or in a
case where the surviving corporation is controlled, directly or indirectly by
another corporation or entity, do not constitute or cease to constitute at least
two-thirds (2/3) of the board of such controlling corporation or do not have or
cease to have at least two-thirds (2/3) of the voting seats on any body
comparable to a board of directors of such controlling entity, or if there is no
body comparable to a board of directors, at least two-thirds (2/3) voting
control of such controlling entity); provided that any person becoming a
director (or, in the case of a controlling non-corporate entity, obtaining a
position comparable to a director or obtaining a voting interest in such entity)
subsequent to the Effective Date whose election, or nomination for election, was
approved by a vote of the persons comprising at least two-thirds (2/3) of the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest), shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board; or

 

(iv)       there is a liquidation or dissolution of the Company or all or
substantially all of the assets of the Company have been sold.

 

The term “Change of Control” shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.

 

(h)   Code. The term “Code” means the Internal Revenue Code of 1986, as amended.
A reference to any provision of the Code shall include reference to any
successor provision of the Code.

 

(i)    Committee. The term “Committee” shall have the meaning set forth in
Section 1.2.

 

(j)    Company. The term “Company” shall have the meaning set forth in
Section 1.1.

 

(k)   Effective Date. The term “Effective Date” means the date on which this
Plan is approved by shareholders of the Company eligible to vote in the election
of directors, by a vote sufficient to meet the requirements of Section 422 of
the Code, Rule 16b-3 under the Exchange Act (if applicable), applicable
requirements under the rules of any securities exchange or automated quotation
system on which the Stock may be listed or quoted, and any other laws,
regulations and obligations of the Company applicable to the Plan.

 

(l)    Eligible Person. The term “Eligible Person” means any employee, officer
or member of the board of directors of the Company or a Subsidiary, or any
consultant or other person who performs services for the Company or any
Subsidiary, including any prospective employee, officer, member or consultant.

 

(m)  Exchange Act. The term “Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time, or any successor statute thereto, and the
regulations promulgated thereunder.

 

(n)   Exercise Price. The term “Exercise Price” shall have the meaning set forth
in Section 2.2.

 

(o)   Fair Market Value. The term “Fair Market Value” means (i) with respect to
any property other than shares of Stock, the fair market value of such property
determined by such methods or procedures as shall be established from time to
time by the Committee and (ii) with respect to a share of Stock as of any date,

 

(A)      if the principal market for the Stock is a national securities exchange
or the NASDAQ stock market, then the “Fair Market Value” as of that date shall
be the closing sales price of the Stock on the day that the Award is granted on
the principal exchange or market on which the Stock is then listed or admitted
to trading;

 

(B)       if sale prices are not available or if the principal market for the
Stock is not a national securities exchange and the Stock is not quoted on the
NASDAQ stock market, the average between the highest bid and lowest asked prices
for the Stock on the day that the Award is granted as reported on the NASDAQ OTC
Bulletin Board Service or by the National Quotation Bureau, Incorporated or a
comparable service; and

 



13

 

 

(C)       if the day is not a trading day, and as a result, paragraphs (A) and
(B) next above are inapplicable, the Fair Market Value of the Stock shall be
determined as on the most recent trading day prior to the date the Award is
granted. If paragraphs (A) and (B) next above are otherwise inapplicable, then
the Fair Market Value of the Stock shall be determined in good faith by the
Committee.

 

(p)   Incentive Stock Option. The term “Incentive Stock Option” shall have the
meaning set forth in Section 2.1(a).

 

(q)   Independent Director. The term “Independent Director” shall have the
meaning set forth in Section 6.1.

 

(r)    Non-Qualified Stock Option. The term “Non-Qualified Stock Option” shall
have the meaning set forth in Section 2.1(a).

 

(s)   Option. The term “Option” shall have the meaning set forth in
Section 2.1(a).

 

(t)    Other Stock-Based Award. The term “Other Stock-Based Award” shall have
the meaning set forth in Section 3.1(b).

 

(u)   Participant(s). The term “Participant(s)” shall have the meaning set forth
in Section 1.2.

 

(v)   Performance Compensation Award. The term “Performance Compensation Award”
shall have the meaning set forth in Section 3.1(c).

 

(w)  Performance Goal(s). The term “Performance Goal(s)” means the measures set
forth in Section 3.3(a).

 

(x)    Performance Period. The term “Performance Period” means one or more
periods of time, as the Committee may select, over which the attainment of one
or more Performance Goals will be measured for the purpose of determining the
granting or vesting of a Performance Compensation Award.

 

(y)   Plan. The term “Plan” shall have the meaning set forth in Section 1.1

 

(z)   Prior Plans. The term “Prior Plans” shall mean the World Fuel Services
Corporation 2016 Omnibus Plan, as amended and restated (the “2016 Plan”) and the
2006 Omnibus Plan, as amended and restated (the “2006 Plan,” together with the
2016 Plan, the “Prior Plans”).

 

(aa) Prior Plan Award. The term “Prior Plan Award” shall mean any award or
benefit granted under a Prior Plan, including, without limitation, the grant of
any cash or equity-based awards with rights similar to an Award granted
hereunder, that is outstanding as of the Effective Date.

 

(bb) Restricted Stock Award. The term “Restricted Stock Award” shall have the
meaning set forth in Section 3.1(d).

 

(cc) Restricted Stock Unit Award. The term “Restricted Stock Unit Award” shall
have the meaning set forth in Section 3.1(e).

 

(dd) SAR. The term “SAR” shall have the meaning set forth in Section 2.1(b).

 

(ee) Stock Appreciation Right. The term “Stock Appreciation Right” shall have
the meaning set forth in Section 2.1(b).

 

(ff)   Stock Unit Award. The term “Stock Unit Award” shall have the meaning set
forth in Section 3.1(f).

 

(gg) Subsidiary. The term “Subsidiary” means any company during any period in
which it is a “subsidiary corporation” (as that term is defined in
Section 424(f) of the Code) with respect to the Company.

 

(hh) Substitute Awards. The term “Substitute Awards” means Awards granted or
Stock issued by the Company in assumption of, or in substitution or exchange
for, awards previously granted, or the right or obligation to make future
awards, by a company acquired by the Company or any Subsidiary or with which the
Company or any Subsidiary combines.

 

(ii) Stock. The term “Stock” means shares of common stock, par value $.01 per
share, of the Company.

 



14



